Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Wellela Hirpassa appeals the district court’s order granting summary judgment in favor of the Defendants on Hirpassa’s complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Hirpassa v. Prince George’s County, No. 8:09-cv-02631-RWT, 2010 WL 2730651 (D.Md. July 9, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.